DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20020039784) in view of Galliher (US 20080068920) and Laugharn (US 20060158956).
	With respect to claims 1, 6-9, 16, 18 and 19, Okada discloses a bioreactor for culturing microorganisms comprising a casing (generally, Figure 1:1) defining an interior space configured to hold and receive a culture medium (Figure 1:16).  The casing extends between a first lower end and a second upper end and includes a filling height located between the first and second ends.  At least one coupling element (Figure 1:11) 
Although Okada shows that the foam mitigation device is coupled to the casing via the coupling element at a location that is higher than an intended filling height, Okada does not show that the coupling element is provided at a location between the intended filling height and the upper end.
	Galliher discloses a bioreactor system comprising a casing (Figure 1:14) that holds a vessel (Figure 1:18) for receiving a culture medium (Figure 1:22).  Galliher teaches that a foam mitigation device (Figure 7:622) is provided inside the casing at a location higher than an intended filling height of the culture medium in order to directly act on foam (Figure 7:602) produced during fermentation.  This is described in at least paragraphs [0103]-[0114].
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that a foam mitigation device is provided in a region of the Okada casing and above the culture fluid, so that the coupling element is provided at a location between the intended filling height and the upper end.  This could be done by moving the existing Okada ultrasonic wave generator inside the interior of the bioreactor casing 

Although Galliher shows how it would be obvious to move the Okada foam mitigation device to a location between the intended filling height and the upper end to directly remove foam accumulating in the headspace, the combination of references still differ from the claims because Okada does not expressly teach if the ultrasonic wave generator extends through a wall of the bioreactor, or if the ultrasonic wave generator contacts a transmissive outer wall of the bioreactor so that ultrasonic waves pass through the transmissive wall and into the reactor fluid.
	Laugharn discloses a bioreactor (Figure 9:76) for culturing microorganisms in which an ultrasonic wave generator (Figure 9:86) is used to deliver acoustic waves to the interior of the bioreactor.  Paragraph [0138] describes how the ultrasonic wave generator is arranged on an outer surface (Figure 9:88) of the reactor, wherein the outer surface is a window that is transmissive to ultrasound waves.  Laugharn teaches in paragraphs [0004] and [0022] that this allows for the disruption bubbles (e.g. foam) (“The present invention relates to apparatus and methods for selectively exposing a 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the ultrasonic wave generator of Okada is arranged to focus ultrasonic waves onto the foam in the headspace of the reactor through a transmissive part of the bioreactor casing.  Laugharn teaches that this is an effective way to transmit ultrasonic waves through a culture medium.  Those of ordinary skill would recognize that ultrasonic horns can produce elevated levels of heat and pressure and may produce cavitation if applied directly to a liquid.  Accordingly, those of ordinary skill would have found it useful to instead position the Okada ultrasonic wave generator adjacent to a transmissive outer portion of the bioreactor casing.
	
	With respect to claims 4 and 14, Okada, Galliher and Laugharn disclose the combination as described above.  Galliher additionally states in at least paragraph [0113] that multiple foam mitigation devices may be provided to act on foam accumulating in different locations within the bioreactor (“antifoaming devices may include more than one impeller in some instances. For example, a first impeller coupled to a shaft may be located near a top portion of the container and a second impeller coupled to the shaft may be positioned near the center of container”).  Accordingly, those of ordinary skill would have considered using multiple foam mitigation devices when using the Okada system in order to provide a cumulative anti-foam effect.  See 

	With respect to claims 5 and 11, Okada, Galliher and Laugharn disclose the combination as described above.  Galliher additionally teaches in at least paragraphs [0038] and [0113] that the bioreactor is disposable and intended for a single use.  It is well known that disposable reactors may be desirable because they are individually less expensive and prevent cross-contamination (i.e. they do not require cleaning).

	With respect to claim 12, Okada, Galliher and Laugharn disclose the combination as described above.  Galliher further indicates that the foam mitigation device includes a rotatable component.  Additionally, the Okada foam mitigation device is described as being an ultrasonic horn, which can be moved to and from the bioreactor side wall.  It is generally held that making a specific component separable (i.e. movable), as opposed to unitary, does not alone constitute a patentable improvement over the prior art.  See MPEP 2144.04. 

	With respect to claims 2 and 20, Okada, Galliher and Laugharn disclose the combination as described above.  Okada additionally shows that a stirring device (Figure 2:8) extends through the second end of the casing and past the intended fill height in order to stir the culture medium.

is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 15, Okada, Galliher and Laugharn disclose the combination as described above.  Although Okada does not expressly teach a plurality of ultrasonic wave generators that generate waves having different wavelengths, it is noted that it is well within the ability of one of ordinary skill to adjust the operation of a prior art ultrasonic horn to produce ultrasonic waves at different wavelengths/frequencies.  Furthermore, it is well established that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

With respect to claim 17, Okada, Galliher and Laugharn disclose the combination as described above.  Plastic bag bioreactors, and other similar devices, are additionally considered to be well known in the art.  It is well known that disposable reactors may be .

Response to Arguments
Applicant's arguments filed 16 July 2021 have been fully considered but they are not persuasive.
Applicant argues that Laugharn relates to a system in which inner and outer baths are maintained at different temperatures, and that conventional bioreactors do not require temperature insulation between inside and outside spaces.  In response, it is noted that Laugharn is not cited for teaching how to maintain a culture solution at different temperatures using first and second baths.  It is agreed that it likely would not be obvious to produce freezing conditions within Okada reactor using baths maintained at different temperatures.  Rather, Laugharn is cited for teaching that it is known in the art to couple an ultrasonic transducer to a window portion that is transmissive to ultrasound waves in order to propagate ultrasonic waves into an interior bioreactor space.  Those of ordinary skill would have recognized that this is an obvious alternative to locating the ultrasonic transducer inside the reactor interior volume.  And this remains true regardless of whether the reactor is a general purpose bioreactor (such as that of Okada) or a bioreactor configured for a specific purpose (such as that of Laugharn) because the properties of the generated ultrasonic waves does not change based on reactor type.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799